Citation Nr: 1451598	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-05 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral foot fungus.

3.  Entitlement to service connection for bilateral pes planus.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active duty service from September 1974 to June 1980 with additional service in the reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran testified at a Board videoconference hearing in January 2013.  A transcript is of record.  

In March 2014, the Board denied entitlement to service connection for a low back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Order, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.

The issues of entitlement to service connection for right hip disability, head injury, and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In a March 2012 rating action, the RO denied entitlement to service connection for bilateral foot fungus; entitlement to service connection for bilateral pes planus; and an application to reopen a claim of entitlement to service connection for a rash.  Subsequently, in a statement on a VA Form 9 received in December 2012, the Veteran disagreed with this denial.  To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to these issues.  Under the circumstances, the Board must remand these issues to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

An April 2009 VA treatment note reveals that the Veteran was evaluated for complaints of lower back pain at Lexington Medical Center in February 2009.  Review of the claims file does not reveal that these records have been obtained and associated with the claims file.  In October 2014, the Veteran submitted an Authorization to Disclose Information to the Department of Veterans Affairs identifying medical treatment from the Department of Health Richland County from 1978 to 1983.  Attempts must be made to obtain complete records of the Veteran's treatment from Lexington Medical Center, including those dated in February 2009, and from Department of Health Richland County from 1978 to 1983.  See 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2014).

The Veteran receives consistent treatment for his back disability from VA.  On remand, attempts must be made to obtain and associate with the claims file records regarding the Veteran's treatment at VA dated since October 2014.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2014); Green v. Derwinski, 1 Vet. App. 121 (1991).  As additional records have been associated with the claims file since the prior January 2011 medical examination, and as this remand orders attempts to obtain and associate with the claim file additional records of clinical treatment regarding the Veteran, the claims file must be returned to the examiners who performed the January 2011 examination for an addendum to be prepared regarding whether the Veteran has a low back disability that is related to his active service.

Additional service treatment records, including a relevant note dated in January 1980, were added to the claims file after the issuance of the most recent Supplemental Statement of the Case.  As this case is being remanded for additional development, these records will be initially considered by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC with respect to his claims of entitlement to service connection for bilateral foot fungus; entitlement to service connection for bilateral pes planus; and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a rash, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.  Allow the appellant the requisite period of time for a response.

2.  Obtain and associate with the claims file complete VA treatment records dated since October 2014.

3.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file complete records of the Veteran's treatment from Lexington Medical Center, including those dated in February 2009, and from Department of Health Richland County from 1978 to 1983.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

4.  Thereafter, return the VA medical opinion dated January 2011 to the examiner for preparation of an addendum.  The addendum should address the question of whether the Veteran has a low back disability that is related to his active service.  If the examiner is unavailable or in the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for an appropriate VA medical examination.  The Veteran's VA claims file must be furnished to the examiner or the examiner's designee for use in the study of this case. 

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated, to include all evidence received since the last supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

